Citation Nr: 0403527	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
November 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought.  

The case was previously before the Board in June 2003, at 
which time it was Remanded to, inter alia, afford the veteran 
a comprehensive psychiatric examination.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   


REMAND

The veteran's claim of entitlement to service connection for 
schizophrenia had been finally denied on several prior 
occasions on the basis that the veteran's mental disorder had 
pre-existed service and that it had not been aggravated by 
service.  The claim was reopened by the Board in June 2003.

The veteran was afforded a recent mental examination.  The 
examiner commented that the veteran denied having been 
hospitalized prior to service for a mental disorder, and he 
also observed that there were no records of any such 
admissions.  The examiner also noted that more recently 
submitted lay statements "have stated that the veteran did 
not have symptoms of schizophrenia prior to [service]."  The 
examiner concluded that the veteran has paranoid 
schizophrenia (manifested, in part, by audio and visual 
hallucinations) that had its onset in service.

It is a matter of record that the veteran had previously 
represented that he had been hospitalized prior to service.  
Medical Board proceedings in 1980 determined that the 
veteran's mental disorder existed prior to service.  It is 
also a matter of record that, although he was not actually 
admitted for hospitalization for mental treatment prior to 
service, he was seen in the emergency room on several 
occasions, and the record establishes, on at least one 
occasion prior to service, he reported a history of 
hallucinations.  Other records reference a history of 
hallucinations since childhood.  The recent examination 
failed to address that history.  The Board additionally 
observes that efforts to obtain more complete private medical 
records in those regards were thwarted in 1985 because the 
veteran did not provide releases requested by VA.  

The recent examination appears to have been afforded by a 
provider who had been the veteran's treating physician on at 
least one occasion in November 1999.  The Board observes that 
this examiner's recent conclusions are at odds with medical 
findings contemporaneous with the veteran's separation 
approximately 20 years earlier, and he fails to adequately 
reconcile the discrepancy.  The more recent examination 
apparently also elevates lay statements, likely beyond the 
competence of the person(s) making the assertion.  The 
history related in the context of the recent examination is 
questionable.  An examination based on a questionable history 
is inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70, 77-8 (1994); see also Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993)(an opinion based on an inaccurate factual 
premise has no probative value).  Insofar as the Board 
previously determined that an additional medical opinion was 
necessary and the recently supplied examination was 
inadequate, the Board considers another opinion should be 
obtained wherein the examiner has fully considered the 
documented history of the appellant's mental disorder.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The claims file should be referred to 
a Board Certified Psychiatrist who has 
not previously examined the veteran.  
This physician is requested to review the 
claims folder, including the service 
medical records as well as a copy of this 
Remand.  Based on this review, the 
physician is requested to offer an 
opinion without resort to speculation as 
to whether paranoid schizophrenia pre-
existed the veteran's military service or 
whether it is as likely as not that the 
veteran first manifested chronic paranoid 
schizophrenia in service.  If the 
physician concludes that the condition 
pre-existed service, an opinion is 
requested as to whether the condition 
increased in severity during military 
service beyond natural progression.  If 
the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.  

2.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case with regard to the additional 
development and the reasons for the 
decision rendered.  They should be 
afforded the requisite opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  No 
action is required of the veteran until 
he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




